Citation Nr: 0805569	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-28 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
December 1976.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in January 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.

The veteran's appeal was previously before the Board in March 
2007, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

In the September 2007 supplemental statement of the case, the 
Appeals Management Center (AMC) noted that it was referring 
the issue of entitlement to service connection for left ear 
hearing loss to the RO.  The Board also refers this matter to 
the RO for appropriate action.


FINDING OF FACT

The veteran's right ear hearing loss is manifested by Level I 
hearing loss in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2007).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f). 

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2007).



Analysis

The veteran is seeking a compensable rating for his service-
connected right ear hearing loss which is currently evaluated 
as noncompensably disabling under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2007).  

The veteran contends that the symptomatology associated with 
his hearing loss is more severe than is contemplated by the 
currently assigned rating because he is not able to hear high 
frequency sounds in his right ear.

Although the Board is sympathetic to the veteran's 
complaints, as explained above, disability ratings for 
hearing loss are derived from a mechanical application of the 
rating schedule to the numeric designations resulting from 
audiometric testing.

The veteran was afforded a VA audiological examination in May 
2002.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	30	20	30	40	30
Left (db):	25	20	40	30	29

Speech recognition ability of 98 percent in the right ear and 
96 percent in the left ear was reported.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) 
or (b) for exceptional patterns of hearing impairment.  
Applying 38 C.F.R. § 4.85(f) and these values for the right 
ear to the rating criteria results in a numeric designation 
of level I in the right ear and level I in the left ear.  See 
38 C.F.R. § 4.85, Table VI (2007).  Application of the level 
of hearing impairment in each ear to Table VII at 38 C.F.R. 
§ 4.85 produces a noncompensable rating.

The most recent and up to date measurements of the veteran's 
hearing ability in the record come from a VA audiological 
examination conducted in July 2007.  This examination was 
performed in response to the veteran's claim that his 
service-connected hearing loss disability had worsened since 
an examination conducted in May 2002.  The evaluation 
produced the following audiometric findings: 

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	30	40	35	55	40
Left (db):	30	30	40	30	33

Speech recognition ability of 96 percent in the right ear and 
98 percent in the left ear was reported.  The diagnosis was 
normal to moderately severe sensori-neural hearing loss for 
the right ear and a mild sensori-neural hearing loss for the 
left ear.

These values do not meet the criteria of 38 C.F.R. § 4.86(a) 
or (b) for exceptional patterns of hearing impairment.  
Applying 38 C.F.R. § 4.85(f) and these values for the right 
ear to the rating criteria results in a numeric designation 
of level I in the right ear and level I in the left ear.  See 
38 C.F.R. § 4.85, Table VI (2007).  Application of the level 
of hearing impairment in each ear to Table VII at 38 C.F.R. 
§ 4.85 produces a noncompensable rating.

Accordingly, the Board concludes that the disability is 
properly evaluated as noncompensably disabling. 

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in March 2002, prior to the initial 
adjudication of the veteran's claim, and in December 2003 and 
April 2007, the RO sent the veteran letters informing him of 
the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence in support of his claim, and 
the evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although some of the 
letters did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, they 
all informed him of the evidence that would be pertinent and 
that he should submit such evidence or provide the RO with 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  

The Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).  

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the April 
2007 letter.  


Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were not prejudicial to the veteran.


ORDER

A compensable rating for right ear hearing loss disability is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


